PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The majority remands, holding that the Referee did not make sufficient credibility determinations concerning Claimant’s ability to perform the proffered job. To the contrary, I would affirm the Referee’s decision that Claimant was not offered a job within his medical capabilities because there is substantial evidence based on the credibility determinations made by the Referee to support that decision.
Claimant was offered a position with his pre-injury employer as a “storeroom attendant.” As the majority opinion recounts, this position required sorting and handling of spare parts, basic paper work duties and minimal housekeeping tasks, such as sweeping, dusting and trash removal. As to the housekeeping duties, Employer agreed those duties would only be included if Claimant was medically cleared to undertake that portion of the position. The Employer also agreed to further modify the position to bring it within Claimant’s physical capacities. Upon reviewing the proffered position, Claimant’s physician opined that claimant could not do the housekeeping portion and' could not lift, bend or twist.
Because Claimant was required to lift spare parts over ten pounds and sort that required one to twist and bend, there was substantial evidence to support the Referee’s finding that a suitable job was not made available to Claimant. While the Employer agreed to modify the position to accommodate the disability, there is no evidence on the record how the job would be further modified to accommodate lifting, bending'and twisting prohibitions.
Accordingly I would affirm.